DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 23 February 2021, regarding the McMaster University application.

Claims 1, 2, 8-11, 13-17, and 19-21 are currently pending and have been fully considered.

	Allowable Subject Matter
Claims 1, 2, 8-11, 13-17, and 19-21 are allowed.

The following is an examiner’s statement of reasons for allowance:  No reference was found that taught or suggested an all-solution electrode fabrication process that included the steps of immersing a shrinkable polymer substrate in solution comprising particles of a conductive material to form a porous conductive film, and heating the modified shrinkable polymer substrate to temperature sufficient to cause contraction of the shrinkable polymer substrate and to result in wrinkling the conductive film, as required by instant independent claim 14.  Further, the prior art did not teach a multi-scale electrode device comprising: a shrinkable polymer substrate; and a wrinkled porous electroconductive film coupled to the polymer substrate via a linker, wherein the polymer substrate is heated to a temperature sufficient to cause contraction of the polymer substrate to result in wrinkling of the conductive film on the polymer substrate, wherein the conductive film is one of polypyrrole, polyaniline or poly(3,4-ethylenedioxythiophene), as now required in amended independent claim 1.  Therefore, claims 1 and 14 and their dependent claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
2 March 2021